Citation Nr: 1517360	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  06-21 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis from August 17, 1989, to September 22, 2002.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Dr. E.T.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to November 1959.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, the Board denied the matter on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's July 2013 decision and remanded the appeal to the Board.  In February 2015, a private rehabilitation counselor testified on the Veteran's behalf during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period of August 17, 1989, to September 22, 2002, the Veteran's service-connected disabilities were residuals of lumbar strain, degenerative disc disease and postoperative residuals, and disc herniation L4-5 and L5-S1, rated 40 percent, and T-4 compression fracture residuals, rated 20 percent; his combined disability rating was 50 percent.

2.  Resolving reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from August 17, 1989, to September 22, 2002.



CONCLUSION OF LAW

The criteria for establishing a TDIU on an extraschedular basis from August 17, 1989, to September 22, 2002, are met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2006, the Board granted a TDIU, and the Agency of Original Jurisdiction (AOJ) effectuated that decision in a November 2006 rating decision, assigning an effective date of December 22, 2004.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  The Veteran appealed that effective date, and in a January 2008 rating decision, the AOJ granted an effective date for a TDIU of September 23, 2002, which is the date that the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, the Veteran continued his appeal.

During the period of August 17, 1989, to September 22, 2002, the Veteran's service-connected disabilities were residuals of lumbar strain, degenerative disc disease and postoperative residuals, and disc herniation L4-5 and L5-S1, rated 40 percent, and T-4 compression fracture residuals, rated 20 percent; his combined disability rating was 50 percent.  See 38 C.F.R. § 4.25.  As reflected in statements submitted in April 2013 and March 2015, as well as in the Veteran's attorney's statements during the February 2015 Board hearing, the Veteran and his attorney contend that, despite the fact that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the Veteran should be granted a TDIU for the period from August 17, 1989, to September 22, 2002, on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  The Veteran and his attorney contend that the effective date of the Veteran's TDIU should be August 17, 1989, based on the fact that this was effectively the date of his claim for a TDIU, and the fact that, since this date, he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected spine disabilities.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 4.16(b); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an April 2011 remand, the Board directed the AOJ to submit the Veteran's TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b), which the AOJ did in April 2011.  In June 2011, the Director of Compensation Service determined that the evidence did not establish that the Veteran was unemployable due to service-connected disabilities at any date earlier than September 23, 2002.  The matter has been returned to the Board.  See 38 C.F.R. § 20.101(a).  

The facts of this case were extensively summarized in the prior July 2013 Board decision, which is of record.  Since the time of that decision, new evidence has been received by VA in the form of a private report from a certified rehabilitation counselor, Dr. E.T., dated in January 2015, and the February 2015 Board hearing testimony.  

The January 2015 report from Dr. E.T. contains the opinion that the Veteran would not have been able to sustain substantially gainful work activity based on his education, training, past work experience, and level of symptoms related to his service-connected spine disabilities from August 17, 1989, to September 22, 2002.  Dr. E.T. noted that, at the time he filed his claim for compensation on August 17, 1989, the Veteran had completed a high school education and studied drafting in a trade school, that he had last worked as a millwright foreman in 1982, and that his work would have been considered heavy and skilled physical labor; Dr. E.T. attached an on-line job description of an industry millwright indicating that the job requires heavy and extensive physical labor.  Dr. E.T. therefore concluded that the Veteran did not possess skills transferable to sedentary work.  Dr. E.T. reiterated her opinion and supporting reasons during the February 2015 Board hearing.

The Board finds that, considering the newly submitted January 2015 report and February 2015 Board hearing testimony, the evidence for and against the Veteran's claim for a TDIU on an extraschedular basis from August 17, 1989, to September 22, 2002, is in relative equipoise.  The record, including the extensive medical record related to the Veteran's spine disabilities during the period in question, reflects that such disabilities would have prevented heavy and extensive physical labor.  Furthermore, the record, including the Veteran's March 1994 Social Security Administration disability claim determination, and his November 2006 report of education and work history submitted in connection with his VA claim, reflects the following: that the Veteran had a high school education and trade school education in welding and drafting; that his work experience outside of service consisted almost entirely of being a millwright, which consisted of heavy and extensive physical labor; and that he stopped working in 1982 due to the disabling effects of a cardiovascular disorder.  

Considering these facts, and the evidence provided by Dr. E.T., and resolving reasonable doubt in the Veteran's favor, the Board finds that, even if the Veteran had been able to perform sedentary work from August 17, 1989, to September 22, 2002, given his education, occupational experience, and type of work for which he would have been qualified, he would not have been able to secure and follow a substantially gainful occupation performing sedentary work.  In this regard, while the record reflects that the Veteran went to trade school for drafting, such schooling appears to have taken place in the 1950s, after which the Veteran, as a civilian, worked for decades as a millwright.  Thus, even considering such schooling the Board finds that the Veteran would not have been able to sustain substantially gainful sedentary employment from August 17, 1989, to September 22, 2002.  

Given the above, the Board finds that the evidence as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from August 17, 1989, to September 22, 2002, is in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that, during this period, the Veteran was unemployable due to such service-connected disabilities.  Accordingly, a TDIU on an extraschedular basis from August 17, 1989, to September 22, 2002, must be granted.  See 38 C.F.R. § 4.16(b); see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As a final matter, the Board notes that the record does not reflect, and neither the Veteran nor his attorney has argued, that a TDIU prior to the August 17, 1989, date of the Veteran's claim for compensation is warranted; rather, as noted above, the Veteran and his attorney have consistently argued that the effective date of his TDIU should be August 17, 1989.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

A TDIU from August 17, 1989, to September 22, 2002, is granted on an extraschedular basis, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


